UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 9, 2010 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 1-12936 36-3228472 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL62301 (Address of principal executive offices, including Zip Code) (217)228-6011 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filling is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THIS REPORT Item 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On September 9, 2010, Titan International, Inc. entered into the first amendment to amended and restated credit agreement (credit facility) with Bank of America, N.A.The amendment extended the credit facility termination date to January 2014 from the previous January 2012 date.The amendment also reduced the revolving commitment to $100 million from $150 million and released the lender’s lien on property, plant and equipment. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits 10 First Amendment to Amended and Restated Credit Agreement dated as of September 9, 2010, among Titan International, Inc. and Bank of America, N.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN INTERNATIONAL, INC. (Registrant) Date: September 9, 2010 By: /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 10 First Amendment to Amended and Restated Credit Agreement dated as of September 9, 2010, among Titan International, Inc. and Bank of America, N.A.
